Citation Nr: 0615344	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  95-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including a hiatal hernia, reflux, and 
esopahgitis.

2.  Entitlement to service connection for a bilateral 
inguinal hernia.

3.  Entitlement to service connection for bilateral hearing 
loss with salpingitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for labyrinthitis with 
tinnitus.

6.  Entitlement to service connection for nasal polyposis.

7.  Entitlement to service connection for rhinitis.

8.  Entitlement to service connection for a cervical spine 
disability.

9.  Entitlement to service connection for a lumbosacral 
disability.

10.  Entitlement to service connection for an acquired 
neuropsychiatric disorder.

11.  Entitlement to an increased initial evaluation for 
status post left knee effusion of the popliteal area, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty for training in the National Guard from April 
1977 through August 1991, and had a period of active duty 
from November 1990 to May 1991.  The veteran had subsequent 
service in the National Guard, to include a period of active 
duty for training on December 20, 1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claims 
of entitlement to service connection for the above noted 
disabilities.  During the course of this appeal, the veteran 
was granted service connection status post left knee effusion 
of the popliteal area, currently rated as 10 percent 
disabling; however, the veteran continues to disagree with 
the level of disability assigned for this disability.

The issues of entitlement to service connection for cervical 
spine and lumbosacral spine disabilities, as well as 
labyrinthitis with tinnitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A gastrointestinal disability, including a hiatal hernia, 
reflux, and esopahgitis, was first diagnosed many years after 
service; the preponderance of the evidence of record does not 
link these conditions to service.

2.  Bilateral inguinal hernias were first diagnosed many 
years after service; no evidence has been presented linking 
the veteran's bilateral inguinal hernias to service.

3.  The veteran does not have a level of hearing loss 
sufficient to constitute a disability under the law; the 
veteran has not been diagnosed with salpingitis or any other 
ear disability related to service.

4.  Hypertension was first diagnosed many years after 
service; no evidence has been presented linking the veteran's 
hypertension to service.

5.  The competent evidence of record does not show that the 
veteran currently has nasal polyposis.

6.  The competent evidence of record does not show that the 
veteran currently has rhinitis.

7.  An acquired neuropsychiatric disorder was first diagnosed 
many years after service; the preponderance of the evidence 
of record does not link the veteran's neuropsychiatric 
disorder to service.

8.  The veteran's left knee disability is currently 
manifested by symptomatology including minimal limitation of 
flexion and pain, resulting in a slight knee impairment.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, including a hiatal hernia, 
reflux, and esopahgitis, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Bilateral inguinal hernias were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Bilateral hearing loss, with salpingitis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to be incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.104 (2005).

5.  Nasal polyposis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Rhinitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

7.  An acquired neuropsychiatric disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

8.  The criteria for a rating in excess of 10 percent for 
status post left knee effusion of the popliteal area are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003, June 2003, 
and December 2004.  The originating agency essentially 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim, except for the issues discussed in the Remand 
below.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Since the Board is denying the appellant's claims (other than 
the issues being remanded), no additional disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).


Service connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2002).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including hypertension 
and sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2005).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


Entitlement to service connection for a gastrointestinal 
disability, including a hiatal hernia, reflux, and 
esopahgitis.

As to the relevant evidence of record, an esophagoscopy 
biopsy report of July 1992 showed diagnoses of hiatal hernia, 
reflux esophagitis, and gastritis.  A December 1991 report of 
separation from the veteran's active duty does not note any 
gastrointestinal problems.  An August 1992 National Guard 
report of medical history noted that the veteran had been 
found to have a small esophageal hernia, however, an August 
1992 National Guard report of medical examination was normal.  
A March 1993 upper GI series was normal.  A December 1994 
upper GI series noted a large gastroesophageal reflux.  A 
November 1995 endoscopy report noted a diagnosis of gastritis 
erosions.  National Guard records from April 1995 to March 
1996, when the veteran was not on active duty, show the 
veteran was seen with complaints of gastroesophageal reflux 
and was given Tagamet and Mylanta.  
Abdominal ultrasonography from March 1996 shows impression of 
hepatomegaly with fatty infiltration, and cholelithiasis.  

Abdominal ultrasound of April 1996 showed a diagnosis of 
findings most compatible with pseudocyst arising in the tail 
of the pancreas causing moderate compression upon the gastric 
cardia and medial aspect of the spleen, and diffuse fatty 
infiltration of the liver.  An April 1996 private treatment 
record showed follow up treatment for gastroesophageal reflux 
and erosive gastritis with complaints of heartburn.  The 
veteran was seen in June 1996 for follow up for abdominal 
mass, high blood pressure, pancreatitis, hyperlipidemia and 
acute gastritis.

A private physician's statement dated March 1997 indicated 
that the veteran had been under his care since April 1996 
with chief complaints of heartburn compatible with esophageal 
reflux, and a diagnosis of gastroesophageal reflux disease 
was noted.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a 
gastrointestinal disability, including a hiatal hernia, 
reflux, and esopahgitis.  In this regard, the Board finds 
that the preponderance of the evidence of record indicates 
that these disabilities did not occur until over a year after 
the veteran's separation from service.  The Board 
particularly notes that the veteran's separation examination 
dated December 1991 was normal, and that, although the 
veteran's report of medical history dated August 1992 
indicated that the veteran had been found to have a small 
hiatal hernia, and a July 1992 showed diagnoses of hiatal 
hernia, reflux esophagitis, and gastritis, an August 1992 
examination report was normal, and a March 1993 upper GI 
series was normal.  The veteran does not appear to have been 
under continuous treatment for any gastrointestinal disorder 
until December 1994, when a large gastroesophageal reflux was 
noted.  Thus, with no evidence of any of these disabilities 
occurring during active service, and no evidence of the 
veteran receiving a diagnosis of any gastrointestinal 
disorder of a compensable degree until several years after 
his separation from service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this issue.


Service connection for a bilateral inguinal hernia.

A December 1991 report of separation from the veteran's 
active duty does not note any findings related to inguinal 
hernias.  An October 1992 private record notes that the 
veteran had bilateral inguinal hernias.  The veteran was 
operated on for these hernias in December 1992, and was last 
seen with post operative complaints in January 1993, 
complaining of mild discomfort and tender surgical wounds.  
In a November 1992 statement, a private examiner indicated 
that he felt the veteran's two inguinal hernias had been 
present in the veteran undetected for a long time, but did 
not indicate a specific time frame.   The veteran himself has 
testified that he felt these hernias were a result of having 
to lift heavy things during active duty.  However, the 
veteran's service medical records are completely negative for 
complaints of, or treatment for, inguinal hernias, and there 
is no indication that the veteran was diagnosed with inguinal 
hernias until October 1992, over a year after the veteran's 
separation from active duty.  With no evidence having been 
presented to indicate that the veteran's inguinal hernias 
were incurred in service, or any earlier than October 1992, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for bilateral 
inguinal hernias.


Entitlement to service connection for bilateral hearing loss 
with salpingitis.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).

In August 1994, an outpatient treatment record shows that the 
veteran was referred from the ENT clinic for right ear 
hearing loss.  However, on the authorized audiological 
evaluation in March 1993 pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The 
veteran at that time was noted to have speech recognition and 
hearing within normal limits.  Thus, the veteran was not 
found to  have a level of hearing loss sufficient to 
constitute a disability.  Furthermore, the veteran does not 
appear, at any time, to have been diagnosed with salpingitis.  
With no level of hearing loss found sufficient to constitute 
a disability, and no evidence having been presented to 
indicate that the veteran, at any time, has been diagnosed 
with salpingitis, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for bilateral hearing loss with salpingitis.


Entitlement to service connection for hypertension.

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For this purpose, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater, with a diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

A December 1991 report of separation from active duty does 
not note any findings related to hypertension, and the 
veteran's blood pressure at that time was 116/74.  The 
veteran's service medical records are negative for complaints 
of, or treatment for, hypertension.  An October 1992 private 
reading was 110/90, a November 1992 reading was 130/90, a 
December 1992 reading was 130/80, a January 1993 reading was 
120/90, and an April 1993 reading was 130/80, all normal 
readings.  The veteran was first noted to have hypertension 
during a March 1993 VA examination, with readings of 145/110, 
140/105, 140/105.  A November 1995 VA outpatient treatment 
record noted readings of 142/98, 150/93, 148/99, and 144/98.  
The veteran also had blood pressure readings of 132/102 in 
December 1995, 136/120 in January 1996, 134/96 on January 
1996 and 130/98 in March 1996.  An August 1996 statement from 
a private physician indicated that veteran had been under her 
care since April 1996 for high blood pressure.  In another 
private physician statement dated August 1996, the physician 
indicated that the veteran had a strong family history of 
hyperlipidemia.  

Thus, while the evidence of record indicates that the veteran 
currently has hypertension, there is no evidence of record to 
indicate that the veteran was diagnosed with hypertension any 
earlier than March 1993, nearly two years after the veteran's 
separation from service.  As no evidence has been presented 
to indicate that the veteran's hypertension was incurred in 
service, or any earlier than over a year after his separation 
from service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for hypertension.


Entitlement to service connection for nasal polyposis.

The veteran's service medical records are completely negative 
for complaints of, or treatment for, nasal polyposis.  A 
December 1991 report of separation from the veteran's active 
duty does not note any findings of nasal polyposis.  Although 
the veteran's representative, in a statement dated February 
2006, indicated that the veteran had a confirmed diagnosis of 
nasal polyps, the Board notes that the veteran's current 
treatment records appear to be negative for complaints of, or 
treatment for, nasal polyps.  With no finding that the 
veteran currently has a diagnosis of nasal polyposis, and no 
evidence that the veteran was diagnosed with nasal polyposis 
in service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for nasal polyposis.


Entitlement to service connection for rhinitis.

The Board notes that the veteran's service medical records 
are negative for complaints of, or treatment for rhinitis.  A 
December 1991 report of separation from the veteran's active 
duty does not note any findings of rhinitis.  Furthermore, 
the veteran's current treatment records do not show a current 
diagnosis of, or treatment for, rhinitis.  Incumbent on a 
grant of service connection is a finding that the veteran has 
the disability for which service connection is claimed.  
Although the veteran's representative, in a statement dated 
February 2006, indicated that the veteran had a confirmed 
diagnosis of rhinitis, the Board notes that the veteran's 
records appear to be negative for complaints of, or treatment 
for, rhinitis.  With no finding that the veteran currently 
has a diagnosis of rhinitis, and no evidence that the veteran 
was diagnosed with rhinitis in service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for rhinitis.
  

Entitlement to service connection for an acquired 
neuropsychiatric disorder.

The veteran's service medical records are negative for 
complaints of, or treatment for an acquired neuropsychiatric 
disorder.  A December 1991 report of separation from the 
veteran's active duty does not note any findings related to 
any psychiatric disorder.  However, the veteran contends that 
his current psychiatric disorder is secondary to his service 
connected knee and back disabilities.  

The report of an April 2001 VA psychiatric examination 
diagnosed the veteran with dysthymia, but the examiner opined 
that the veteran's neuropsychiatric condition was not 
secondary to his knee and back conditions. 

A December 2003 statement from a private physician indicated 
that in his opinion the veteran had a diagnosis of major 
depressive disorder which is directly produced by physical 
ailments he incurred in service in 1995.

While the Board recognizes the opinion from a private 
physician dated December 2003, which linked the veteran's 
depression to service, the Board finds more probative the 
opinion from a VA examiner in April 2001, which was based on 
a full examination of the veteran and a review of the claims 
file, and how indicated that the veteran's neuropsychiatric 
condition was not secondary to his knee and back conditions.  
Therefore, with the preponderance of the evidence of record 
indicating that the veteran's current psychiatric diagnosis 
was not incurred in service, and is secondary to the 
veteran's service connected disabilities, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for a dysthymic disorder claimed 
as depression.


Entitlement to an increased evaluation for status post left 
knee effusion of the popliteal area, currently rated as 10 
percent disabling.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5257, for other impairment of the knee.  
Under this code, other impairment of the knee, including 
recurrent subluxation or lateral instability, is rated as 
slight, moderate, or severe.  A 10 percent rating 
contemplates a slight impairment.  A 20 percent evaluation is 
warranted for moderate impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The veteran could also be rated under the applicable codes 
governing limitation of motion.  Diagnostic Code 5260 
provides for the evaluation of limitation of flexion of the 
knee.  Flexion limited to 60 degrees warrants a 
noncompensable rating.  A 10 percent rating is warranted when 
it is limited to 45 degrees and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  Extension limited to 5 
degrees warrants a noncompensable rating.  A 10 percent 
rating is warranted when it is limited to 10 degrees, and a 
20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his status post left knee effusion of the 
popliteal area.  In this regard, the Board notes the report 
of March 1999 VA examination, which showed that the veteran 
reported left knee pain in the anterior and posterior aspect, 
with radiation to the left posterior leg muscles.  Range of 
motion was flexion to 140 degrees, and extension of 0, with 
no evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  He had crepitation of the left knee 
joint.  There was no evidence of leg discrepancy, no 
constitutional signs for inflammatory arthritis, and no 
evidence of ligament or meniscus tear.  The veteran was 
diagnosed with small areas of abnormal fluid above the 
anterolateral meniscus suggestive of nonspecific injury by 
June 1998 MRI.

The Board also finds probative a  VA examination report of 
June 2003 which showed range of motion of the left knee of 
flexion of 90 degrees, and extension of 0 degrees, with 
painful motion on the last degrees of the range of motion as 
measured on exam day.  He was noted to have fatigue, 
weakness, and lack of endurance following repetitive use.  
There was moderate left knee pain, but no locking or giving 
way.  The veteran reported 15 flare ups during the past year.  
There were no episodes of dislocation or subluxation in the 
past year, and no instability of the knee.   The left knee 
joint was noted to be stable, but painful.  Diagnosis was of 
status post left knee effusion popliteal area.  Since the 
left knee has no instability or subluxation, it does not meet 
or approximate the criteria for a compensable evaluation 
under Diagnostic Code 5257.    This level of disability is 
consistent with a finding of slight impairment.  Furthermore, 
the Board points out that these ranges of motion are 
consistent with noncompensable ratings under the codes 
governing both limitation of motion and limitation of 
extension.  No evidence has been presented to indicate that 
the veteran has, at any time, had flexion limited to 45 
degrees, or extension limited to 10 degrees, such that the 
veteran could get a compensable rating under either 
diagnostic codes governing limitation of motion; consider the 
complaints of pain and description of flareups, the Board 
will not disturb the current 10 percent rating.  The 
preponderance of the evidence of record is against a finding 
that the veteran is entitled to an evaluation higher than 10 
percent for his status post left knee effusion of the 
popliteal area.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for this disability, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a hiatal hernia and 
stomach conditions, to include reflux, is denied.

Service connection for a bilateral inguinal hernia is denied.

Entitlement to service connection for bilateral hearing loss 
with salpingitis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for nasal polyposis is 
denied.

Entitlement to service connection for rhinitis is denied.

Entitlement to service connection for an acquired 
neuropsychiatric disorder is denied.

Entitlement to an increased evaluation for status post left 
knee effusion of the popliteal area, currently rated as 10 
percent disabling is denied.


REMAND

As to the veteran's claim of entitlement to service 
connection for a cervical spine disability, the Board notes 
June 1999, April 2000, and November 2004 private opinions 
suggest that the veteran's cervical spine disability may be 
related to his service connected thoracic spine disability.  
As such, the Board is of the opinion that the veteran should 
be offered a VA examination for his cervical spine 
disability, to determine whether the veteran's current 
cervical spine disability is related to service, or related 
to his service connected thoracic spine disability.  

As to the veteran's claim of entitlement to service 
connection for a lumbar spine disability, the Board notes 
that service medical records dated December 1995 do show that 
the veteran initially was found to have injured his upper 
lumbar spine, in the same incident in which he injured his 
thoracic spine, and for which he is now service connected.  
The veteran has now been diagnosed with a lumbar spine 
disability, and the Board finds that this issue should also 
be remanded for a VA examination to determine whether the 
veteran currently has any lumbosacral spine disability 
related to service, or related to his service connected 
thoracic spine disability.

Finally, as to the veteran's claim of entitlement to 
labyrinthitis with tinnitus, the Board notes that, while a 
December 1991 report of separation from the veteran's active 
duty does not note any findings related to labyrinthitis or 
tinnitus, a note from a private doctor in November 1994 
indicates that the veteran had been seen by him since June 
1991 with complaints of sound in his ears and inflammation of 
the tympanic membrane.  However, no such treatment records 
are associated with the veteran's claims file.  As records 
showing treatment for tinnitus close in time to the veteran's 
separation would be critical to the adjudication of the 
veteran's claim, an attempt must be made to associate any 
relevant treatment records from this private doctor with the 
veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After requesting the necessary waiver 
from the veteran, the RO should contact 
Dr. Fernando Coya, and attempt to 
associate with the veteran's claims file 
any records from him pertaining to the 
veteran's treatment for labyrinthitis or 
tinnitus, from 1991 to the present.

2.  The veteran should then be provided 
with a VA examination to determine the 
nature and etiology of any labyrinthitis 
or tinnitus.  All indicated tests and 
studies should be undertaken.  The claims 
file should be reviewed by the examiner, 
and the examiner should indicate in his 
report that the file has been reviewed.  
The examiner is requested to obtain a 
detailed clinical history.  The examiner 
is specifically requested to indicate 
whether there is a 50 percent probability 
or greater that any labyrinthitis or 
tinnitus diagnosed is related to service.  
The examiner must provide specific 
reasons and bases for his opinions, and 
should reconcile any findings with the 
service medical records and the records 
of Dr. Coya.

3.  The veteran should then be provided 
with a VA examination to determine the 
nature and etiology of any cervical or 
lumbosacral spine disability.  All 
indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, and the 
examiner should indicate in his report 
that the file has been reviewed.  The 
examiner is requested to obtain a 
detailed clinical history.  The examiner 
is specifically requested to indicate 
whether there is a 50 percent probability 
or greater that any cervical or 
lumbosacral spine disability diagnosed is 
either directly related to service, or is 
secondarily related to the veteran's 
service connected thoracic spine 
disability.  

The examiner should reconcile any 
findings with the clinical record, 
specifically with the service medical 
records, including the December 1995 
entries, the February 1997 computerized 
tomography (CT) scan of the spine, and 
the June 1999, April 2000 and November 
2004 private medical reports.  The 
examiner must provide specific reasons 
and bases for his opinions.

4.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


